        Case 4:17-cv-00683-BSM Document 98 Filed 02/08/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

TIMOTHY SCOTT PERKINS                                                        PLAINTIFF

v.                         CASE NO. 4:17-CV-00683-BSM

DENISE ATWOOD, Sergeant,
Pulaski County Sheriff’s Office, et al.                                  DEFENDANTS

                                    JUDGEMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 8th day of February, 2021.




                                                  UNITED STATES DISTRICT JUDGE
